.|>

\OOO\|O\LI\

11
l2
13
14
15
16
17
18
19
20
21
22
_\23
24
25
26
27
28

 

 

HEATHER E. WILLIAMS, Bar #122664

 

Federal Defender

HOPE ALLEY, Bar #314109

Assistant Federal Defender

2300 Tulare Street, Suite 330 5 D\sTR\cT COURT
Fresno, california 93721-2226 EA§TL§§N nimmer or cAnFoRN\A

Telephone: (559) 487-5561 aePuTY ekF-RK

[N THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 1:19-cr-00007 DAD-BAM
` Plaintiff, APPLICATION AND [-P
ORDER APPOINTING CJA PANEL
vs. COUNSEL

MANUEL DE JESUS DELGADO
MONTENEGRO, et al.,

)
)
)
)
)
)
)
§
Defendants. )
l

 

Defendant, Miguel Meza, through the Federal Defender for the Eastem District of
Califomia, hereby requests appointment of CJA Panel Counsel. Our office has a conflict

On February 7, 2019, a Superseding Indictment was filed in this district, charging
defendant with violations of 21 U.S.C. §§ 846 & 841(a)(1) ~ Conspiracy to Distribute and
Possess with Intent to Distribute Methamphetamine, Distribution of Methamphetamine, and
Possession with Intent to Distribute Methamphetamine (Doc. 87). On February 21, 2019,
defendant was arraigned in the Central District of Califomia, with the assistance of a Federal
Public Defender after completing a Financial Aff`idavit, Was released on a transferable bail/bond
of $25,000, held to answer in this district, and ordered to report on the earliest possible date. On
February 25, 2019, transfer documents were received in this district from the Central District of
Califomia re: Rule 5(c)(3).
//
/

 

\OOO\!O\

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Therefore, it is respectfully recommended that CJA Panel Counsel be appointed.

   

DATED: March i , 2019
CHARLES J. LEE
Assistant Federal Defender

Branch Chief, Fresno Off`lce

 

 

21
22
23
24
25
26
27
28

 

 

ORDER

Having satisfied the Court above, the Court hereby appoints CJA Panel Counsel pursuant

%/4& QM//;

to 18 U.s.c. § 3006A.

Dated: March

,2019 _

HoNoRABLE BARBA
UNITEs STATES MAGI

.McAULIFFE
RATE JUDGE

 

